Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 18 October 2022.
Claims 1-7, 9-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.

Claim Objections 
Claim 1 is objected to for the following minor informality: In line 10, there appears to be a typographical error.  Per the amendments submitted on 10/18/22, line 10 reads “receiving, from the client device, treatment data a”. It appears that the final “a” was not lined out with the rest of the revisions in this line.  Appropriate corrections are required.
Claim 16 is objected to for the following minor informality: It appears that in line 12, the word “data” was accidentally lined out in the amendment submitted on 10/18/22, as “data” is needed to give antecedent basis to “treatment data” in the following line.  It is being interpreted as “receiving, from the client device, treatment data”. Appropriate corrections are required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is
directed to a judicial exception (an abstract idea) without significantly more. 

Step 1
	Claims 1-8 are drawn to a method, while Claims 9-15 are drawn to a non-transitory computer readable medium, and Claims 16-20 are drawn to a system, each of which is within the four statutory categories. 
	Claims 1-20 are further directed to an abstract idea on the grounds detailed below.

Step 2A Prong 1

	Claim 1 recites, in part, performing the steps of: 
receiving condition data associated with a user, the condition data including information associated with at least one medical condition of the user; 
generating a first recommendation that includes a medical treatment for the at least one medical condition; 
transmitting the first recommendation
wherein upon the first recommendation being received, monitoring an implementation of the medical treatment; 
receiving treatment data, wherein the treatment data includes one or more characteristics of the user usable to determine an efficacy of the medical treatment and an indication of a degree in which the user is adhering to the medical treatment; 
generating a second recommendation that includes a second medical treatment for the at least one medical condition based on the treatment data; and 
transmitting the second recommendation
wherein upon the second recommendation being received, verifying implementation of the second medical treatment.  

	These steps amount to managing personal behavior or relationships or interactions
between people, and therefore recite a method of organizing human activity. Specifically, the claim amounts to managing interactions of an individual to receive data about a user pertaining to a medical condition, generate a first recommendation for a medical treatment and monitor implementation of the treatment, receive treatment data to determine an efficacy of the treatment and the user’s adherence to the treatment, generate a second treatment recommendation that includes a second medical treatment, and verify implementation of the second treatment.  Creating and updating medical treatment recommendations based on a patient’s condition and subsequently monitoring implementation and efficacy of the treatment recommendations is a personal behavior routinely performed by healthcare professionals. 

Step 2A Prong 2
	This judicial exception is not integrated into a practical application because the additional
elements within the claims only amount to:

A. 	Instructions to Implement the Judicial Exception: MPEP 2106.05(f)

Claim 1 additionally recites: 
“a client device” which receives condition data associated with a user, the condition data including information associated with at least one medical condition of the user and receives treatment data wherein the treatment data includes one or more characteristics of the user; receives a first recommendation; receives treatment data, wherein the treatment data includes one or more characteristics of the user usable to determine an efficacy of the medical treatment and an indication of a degree in which the user is adhering to the medical treatment; receives a second recommendation.   
“an application executing on the client device” which monitors implementation of the first treatment recommendation and verifies implementation of the second treatment. 

	Para. [0028] of the specification as originally filed states that “The client device 180A-N may be capable of running an application and communicating with the platform 110, to provide the user with access to a healthcare provider for further treatment of the chronic medical condition. The client device 180A-N may be a mobile phone, PDA, portable media player, tablet, laptop, or other appropriate computing device, and may utilize a touch sensitive user interface, such as a touch-sensitive screen, to receive user input. The touch screen of the client device 180A-N may be built into the device itself, or can be electronically connected to the device (e.g., as a peripheral device). The user input may comprise gestures or touch. In some example aspects, the client device 180A-N may be any machine with appropriate hardware/software to launch and run one or more applications or software”.  Para. [0050] discloses “In one
example, the recommendation may be utilized by an application operating on the client device to provide notifications to the user to remind or prompt the user to engage in a physical activity,
take medication at the appropriate time, take tests, or provide feedback”. 
	The broad recitation of general purpose computing devices such as a mobile phone, PDA, portable media player, tablet, laptop, or other appropriate computing device used to perform data receiving/transmitting and processing functions within an abstract idea merely amounts to instructions to implement the abstract idea using computing devices as tools. Similarly, the broad recitation of an application executing on the client device to monitor/verify implementation of medical treatment amounts to instructions to implement the abstract idea using a computer program as a tool.  For example, in Claim 1, the client device and application are only broadly recited as used to implement each of the functions of receiving condition data associated with a user and treatment data and monitoring/verifying implementation of a treatment recommendation, respectively. 

Claim 9 recites substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 9.  
Claim 9 additionally recites:
“a non-transitory computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform operations including” as implementing the steps of the abstract idea.    
	Para. [0055] discloses that “Examples of computer readable media include, but are not limited to, CD-ROMs, flash drives, RAM chips, hard drives, EPROMs, etc. The computer readable media does not include carrier waves and electronic signals passing wirelessly or over wired connections.” 
	The broad recitation of general purpose computer readable media such as CD-ROMs, flash drives, RAM chips, hard drives used to perform data receiving/transmitting and processing functions within an abstract idea merely amounts to instructions to implement the abstract idea using computing components as tools. For example, in Claim 9, the non-transitory computer-readable medium, is only recited broadly as causing the computing system to perform the operations of the abstract idea. 

Claim 16 recites substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 9.  
Claim 16 additionally recites: 
“a processor” as implementing the steps of the abstract idea.  
a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform operations including” as implementing the steps of the abstract idea.   
	Para. [0062] discloses “Processor 510 can include any general purpose processor and a hardware service or software service, such as services 532, 534, and 536 stored in storage device 530, configured to control processor 510 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. Processor 510 may essentially be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc.” Para. [0055] discloses that “Examples of computer readable media include, but are not limited to, CD-ROMs, flash drives, RAM chips, hard drives, EPROMs, etc. The computer readable media does not include carrier waves and electronic signals passing wirelessly or over wired connections.” 
	The broad recitation of a general purpose processor and general purpose computer readable media such as CD-ROMs, flash drives, RAM chips, hard drives used to perform data receiving/transmitting and processing functions within an abstract idea merely amounts to instructions to implement the abstract idea using computing components as tools. For example, in Claim 16, the non-transitory computer-readable medium, is only recited broadly as causing the processor to perform the operations of the abstract idea.

	The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 

A. 	Instructions to Implement the Judicial Exception: MPEP 2106.05(f)
	As explained above, Claims 1, 9 and 16 only recite the client device and application executing on the client device as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f).	Thus, taken alone, the additional elements do not amount to significantly more than the
above-identified judicial exception. Looking at the limitations as an ordered combination adds
nothing that is not already present when looking at the elements taken individually. Their
collective functions merely provide conventional computer implementation.
	
Dependent Claims
	Claim 2 and 10 recite wherein the first recommendation is configured to be stored in memory of the client device.  This element amounts to insignificant extra-solution activity. As explained above, Claims 1 and 9, from which Claims 2 and 10 respectively depend, is directed to an abstract idea in the form of collecting data, generating medical treatment recommendations, and monitoring adherence/implementation of the treatment recommendations. As stated in MPEP 2106.0S(g), "[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." In the present claims, the function of storing the first recommendation in memory of the client device is only nominally or tangentially related to the process of generating medical treatment recommendations and monitoring adherence, and accordingly constitutes insignificant extra-solution activity.  
	In addition to amounting to insignificant extra-solution activity, the above limitations also
constitute well-understood, routine and conventional activity in the form of storing/retrieving information in memory. These types of activities have been recognized by the courts as well-understood, routine and conventional activity when claimed as insignificant extra-solution activity. See MPEP 2106.0S(d).
	The above limitations are therefore not sufficient to integrate the abstract idea into a
practical application or to amount to significantly more than the abstract idea.

	Claims 3 and 11 recite wherein the second recommendation is configured to be stored in memory of the client device.  This element amounts to insignificant extra-solution activity. As explained above, Claims 1 and 9, from which Claims 3 and 11 respectively depend, is directed to an abstract idea in the form of collecting data, generating medical treatment recommendations, and monitoring adherence/implementation. As stated in MPEP 2106.0S(g), "[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim." In the present claims, the function of storing the second recommendation in memory of the client device is only nominally or tangentially related to the process of generating medical treatment recommendations and monitoring adherence, and accordingly constitutes insignificant extra-solution activity.  
	In addition to amounting to insignificant extra-solution activity, the above limitations also
constitute well-understood, routine and conventional activity in the form of storing/retrieving information in memory. These types of activities have been recognized by the courts as well-understood, routine and conventional activity when claimed as insignificant extra-solution activity. See MPEP 2106.0S(d).
	The above limitations are therefore not sufficient to integrate the abstract idea into a
practical application or to amount to significantly more than the abstract idea.
	Claims 4, 12, 18 recite generating a voucher for a prescribed drug to treat the at least one medical condition.  These limitations fall within the scope of the abstract idea as set out above.

	Claims 5, 13, 19 recite monitoring redemption of the voucher.  These limitations fall within the scope of the abstract idea as set out above.

	Claims 6, 14 and 20 recite generating a third recommendation, wherein the third recommendation includes a modification to a dosage for the prescribed drug.  These limitations fall within the scope of the abstract idea as set out above.

	Claims 7 and 15 recite generating a second voucher based on the third recommendation.   These limitations fall within the scope of the abstract idea as set out above.

	Claim 8 recites wherein the first recommendation includes at least one of a drug prescription, testing kit, and peripheral.  These limitations fall within the scope of the abstract idea as set out above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et. al. (US Publication 20170091422A1).
	Regarding Claim 1, Kumar discloses the following: 
	receiving, from a client device, condition data associated with a user, the condition data including information associated with at least one medical condition of the user ([0032] “The illustrative embodiments of the present invention collect patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Thus, for example, a patient's demographic information and electronic medical records may indicate that the patient is a 40 year old female that has been diagnosed with diabetes”; paras. [0046] and [0122] both teach a user inputting data such as blood sugar measurements which would be condition data associated with an individual who has diabetes); 
	generating a first recommendation that includes a medical treatment for the at least one medical condition ([0033] “a treatment guideline may specify that for female diabetes patients that are in the age range of 40 to 60 years old, the patient should follow a low sugar diet and have at least 30 minutes of stressful exercise per day”; [0034] “a general patient care plan is generated for the patient that identifies the treatment, which may be an on-going treatment, which should be prescribed for the patient”; paras [0035]-[0038] disclose how a general patient care plan is customized for a particular patient based on lifestyle; para [0038] provides specific treatment recommendation “The timing of such actions may be specified in the patient care plan such that the walking regimen may instruct the patient to take a 25 minute walk at 8 a.m. every weekday and walk up/down the stairs at their office on their way to and from work and to and from lunch. The patient care plan may further specify that the patient is to go to the gym on Tuesday and Thursday at 7:30 p.m. to do 30 minutes of strength building exercise”; Examiner notes that walking/physical activity are the treatment recommendation in these citations; Para. [0127] discloses that “medication based patient actions” may be recommended as well, which reads on “medical treatment”).  
	transmitting, to the client device, the first recommendation ([0004] “method comprises modifying, by the PPCP system, the initial patient care plan to comprise one or more patient actions specific to the patient based on the lifestyle information, thereby generating a personalized patient care plan. In addition, the method comprises outputting, by the PPCP system, the personalized patient care plan to a patient computing device”), wherein upon being received by the client device, the first recommendation causes an application executing on the client device to monitor an implementation of the medical treatment ([0044] “Having generated a personalized patient care plan taking into account the patient's personal lifestyle, the illustrative embodiments further provide mechanism for assisting and controlling the monitoring of a patient's adherence to the personalized care plan as well as assist health professionals, assessors, automated assessment systems, and the like, in performing actions and initiating communications to maintain ongoing treatment and care of the patient. Such mechanisms may involve evaluating the lifestyle information for the patient, the personalized care plan with its associated care plan actions, and determining appropriate monitoring actions/communications to be performed, timing of monitoring actions/communications, communication modes to be utilized, content of such communications, and the like, so as to maximize a positive response from the patient. Examples of such monitoring actions may be interrogating health monitoring devices and/or applications associated with the patient, e.g., wearable devices such as a FitBit™, pedometer, GPS device, applications running on a patient's smart phone or other computing device, or the like, initiating a reminder communication to be sent to the patient to remind them to perform an action in accordance with their personalized patient care plan, scheduling a doctor's appointment for the patient and informing them of the appointment, initiating a call to the patient's telephone to discuss their progress, or any other action that a human or automated assessment system may perform to assist with the monitoring of the patient's adherence to the patients' personalized patient care plan”; see also para. [0112], particularly “based on the creation of the series of patient actions to be performed by the patient over a designated period of time, e.g., daily, weekly, monthly, etc., corresponding monitoring actions are identified by the personalized care plan monitor engine 415 using the resources 418. The resources 418 may comprise rules, logic, patterns, algorithms, etc. that match monitoring actions to types of patient actions”); 
	receiving, from the client device, treatment data wherein the treatment data includes one or more characteristics of the user usable to determine an efficacy of the medical treatment ([0122] “In response to the monitor action being performed, monitor data and patient feedback information are received (step 640). For example, this may involve interrogating a health/activity monitoring device associated with the patient and receiving the corresponding data as a result…In still another example, this may involve the patient logging onto an online system and inputting monitor data into the system which then reports the information to the assessor system, e.g., a patient entering blood sugar measurement data, weight data, symptom data, or the like” – data such as blood sugar measurements, patient weight and symptom data could all be used to determine if a care plan (treatment) produced the intended result, e.g. efficacy) and an indication of a degree in which the user is adhering to the medical treatment ([0051] “mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed and discussed above. That is, the patient's adherence to their personalized patient care plan is monitored and determinations are made as to whether the patient meets the goals set forth in the personalized patient care plan and/or performs the patient actions in the personalized patient care plan” – “determined level of adherence” is being interpreted to read on “degree in which user is adhering to treatment”; [0114] “In monitoring the patient 442 and the patient's adherence to the personalized patient care plan 419, the assessor system(s) 430 may obtain feedback information from various patient systems 441 including a health/activity monitor system 444, communication device(s) 446, online feedback system(s) 448, or the like. Examples of health/activity monitor system 444 include wearable devices, such as a FitBit™, iFit™ Fitness Tracker, pedometers, medical equipment with data connectivity to one or more networks via wired or wireless data communication links, or the like. Examples of communication device(s) 446 may include smart phones with applications for communication via data networks to log health and activity data for the patient 442, conventional phones through which a human or automated mechanism places calls to the patient 442, or the like. Examples of online feedback system(s) 448 include websites for tracking a patient's medical condition including online food logs, weight monitoring services, and other health and activity monitoring systems. Any systems that facilitate monitoring and/or communication with an assessor may be used as part of the patient system(s) 441 without departing from the spirit and scope of the illustrative embodiments”); 
	generating a second recommendation that includes a second medical treatment for the at least one medical condition based on the treatment data; (paras. [0123]-[0126] disclose using monitoring data to determine if patient is adhering to their care program and if not, generating a modified care plan (e.g., a second medical treatment recommendation). Para. [0124] discloses example of patient failing to meet a goal of walking for 30 minutes for 3 days of the past 5 days – this goal is interpreted as the first recommendation; para. [00127] discloses “Alternative patient actions that the patient is likely to be able to adhere to are selected based on the identification in steps 730 and 740 (step 750). The alternative patient actions are balanced with existing patient actions in the PPCP (step 760). This balancing may comprise adjusting other patient actions based on the alternative patient actions so as to achieve the same overall goals of the patient care plan, e.g., adjusting nutrition based patient actions based on changes to exercise or medication based patient actions” – second recommendation pertains to nutrition or medication” rather than walking); and  
	transmitting, to the client device, the second recommendation, wherein upon being received by the client device, the second recommendation causes the application executing on the client device to verify implementation of the second medical treatment (paras. [0123]-[0127] as cited above pertain to generation of second recommendation; [0128] “Based on the modified patient actions, corresponding monitoring actions for the modified PPCP are generated (step 770) and a modified PPCP with the alternative patient actions and monitoring actions is generated (step 780). The modified PPCP is output to the patient system(s) and assessor system(s) (step 790) and the operation terminates” – second treatment (modified PPCP) is provided to client device and monitoring is subsequently initiated to verify if patient implements steps.) 


	Regarding Claim 9, Kumar teaches the limitations of Claim 1. Claim 9 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 9. 

	Regarding Claim 16, Kumar teaches the limitations of Claim 1. Claim 16 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 16. The only difference is that Claim 16 contains the following limitations, which are also taught by Kumar: 
a processor ([0006] “The system/apparatus may comprise one or more processors”); and
a non-transitory computer-readable medium storing instructions that when executed by the processor, cause the processor to perform operations including ([0056]-[0058]) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et. al. (US Publication 20170091422A1) as applied to claims 1, 9 and 16 above, and further in view of in view of Larson et. al. (US Publication 20170360357). 
	Regarding Claim 2, 10, 17, Kumar discloses the limitations of Claim 1, 9 and 16, respectively. Kumar does not disclose the following, but Larson, which is directed to a system for monitoring a medical condition and providing recommendations to a patient, does teach wherein the first recommendation is configured to be stored in memory of the client device ([0049] “The host system 120 typically comprises a processing unit 125 together with at least one data storage device. The processing unit executes one or more software programs to analyze the sensor information and determine the state of the patient, to determine care recommendations based on the current state of the patient and relevant stored data, and, in some instances directs the operation of an automated care system 130. The data store 135 typically comprises a hard disk, RAM, EEPROM, solid state disk, or other memory device, and stores current and historical sensor data, health status of the patient, wound locations if any, at risk locations if any, as well as recommendations and settings for patient care”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to incorporate a step of storing the first recommendation in the memory of the computing device as taught by Larson, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kumar already discloses outputting recommendations to a client device (see e.g. Kumar [0004], [0128]). Incorporating a step of saving the recommendations to the memory of the device as taught by Larson would perform their same functions within the system of Kumar, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

	Regarding Claim 3 and 11, Kumar discloses the limitations of Claim 1 and 9, respectively. Kumar teaches a second recommendation (paras. [0123]-[0126] disclose using monitoring data to determine if patient is adhering to their care program and if not, generating a modified care plan (e.g., a second medical treatment recommendation). Para. [0124] discloses example of patient failing to meet a goal of walking for 30 minutes for 3 days of the past 5 days – this goal is interpreted as the first recommendation; para. [00127] discloses “Alternative patient actions that the patient is likely to be able to adhere to are selected based on the identification in steps 730 and 740 (step 750). The alternative patient actions are balanced with existing patient actions in the PPCP (step 760). This balancing may comprise adjusting other patient actions based on the alternative patient actions so as to achieve the same overall goals of the patient care plan, e.g., adjusting nutrition based patient actions based on changes to exercise or medication based patient actions” – second recommendation pertains to nutrition or medication” rather than walking).
	Kumar does not disclose the following, but Larson, which is directed to a system for monitoring a medical condition and providing recommendations to a patient, does teach wherein the recommendation is configured to be stored in memory of the client device ([0049] “The host system 120 typically comprises a processing unit 125 together with at least one data storage device. The processing unit executes one or more software programs to analyze the sensor information and determine the state of the patient, to determine care recommendations based on the current state of the patient and relevant stored data, and, in some instances directs the operation of an automated care system 130. The data store 135 typically comprises a hard disk, RAM, EEPROM, solid state disk, or other memory device, and stores current and historical sensor data, health status of the patient, wound locations if any, at risk locations if any, as well as recommendations and settings for patient care”).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to incorporate a step of storing the second recommendation in the memory of the computing device as taught by Larson, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kumar already discloses generating and outputting a second recommendation to a client device (see Kumar at [0123]-[0128]). Incorporating a step of saving the second recommendation to the memory of the device as taught by Larson would perform their same functions within the system of Kumar, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).


Claims 4, 5, 12, 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et. al. (US Publication 20170091422A1) as applied to claims 1, 9, 16 above, and further in view of in view of Harrell (US Publication 20110313828A1). 

	Regarding Claim 4, 12, 18, Kumar teaches the limitations of Claims 1, 9, 16, respectively. Kumar does not teach the following, but Harrell, which is directed to prescription drug marketing and involves emailing coupons to patients for their prescriptions, does teach generating a voucher for a prescribed drug to treat the at least one medical condition (Abstract, “the method helps patients to enroll into further savings on refills for their on-going medications through automatically scheduled coupons that are emailed (or mailed) to the patients”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Kumar with these teachings of Harrell to provide a coupon/voucher to the patient in the case of a recommended medication, with the motivation of providing a coupon/voucher to the patient to promote affordable compliance with the patient’s prescribed therapies (Harrell, abstract). 	

	Regarding Claims 5, 13, 19, Kumar/Harrell teach the limitations of Claims 4, 12, 18, respectively. Kumar does not teach the following, but Harrell, further teaches further comprising: monitoring redemption of the voucher ([0030] teaches that the system can “generate various reports which summarize various analyses of patient use and redemptions of discount vouchers” which infers that redemptions are monitored; see Para. [0094] which teaches “The offer redemption process 520 checks the filled claim vouchers database 18 created by the insurance adjudicators 7 and determines the response of the patient 2 to said reminders. If the offer has not been redeemed, a resend offer to patient and notify HCP process 570 is executed” and “If the last discount offer has been redeemed, the next step in the follow-up process 500 is to perform a check with prescription is refillable process 530...” – indicates the system monitors whether or not the voucher has been redeemed). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Kumar/Harrell with these teachings of Harrell, so that after a treatment recommendation for a prescription is determined and a voucher is sent to the patient, the system monitors redemption of the voucher as taught by Harrell, with the motivation of determining an appropriate next step such as, in the case of a voucher that has not been redeemed, encouraging or further enticing a hesitant patient to maintain the proper level of their treatment, or in the case of a voucher that has been redeemed, notify a HCP when the Rx period is ending so the HCP can decide how to follow up with patient  (Harrell, [0094]).

Claims 6, 7, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et. al. (US Publication 20170091422A1) in view of Harrell (US Publication 20110313828A1) as applied to claims 5, 13, 19 above, and further in view of Mould (US Publication 20160300037A1). 

	Regarding Claim 6, 14, 20 Kumar/Harrell teaches the limitations of Claims 5, 13, 19, respectively. Kumar further discloses generating a third recommendation (Kumar teaches on-going monitoring and providing recommendations to patient adherence over time/in response to the continuous monitoring, which reads on “generating a third recommendation”, see [0051]- [0052]; [0055]; [0116]; [0123]-[0128]). 
	Kumar/Harrell do not teach the following, but Mould, which is directed to methods of determining patient-specific dosages of medications, does teach: 
	wherein the third recommendation includes a modification to a dosage for the prescribed drug ([0083] “The medical professional 118 may then browse the recommended one or more dosing regimens before selecting a dosing regimen for administration to the patient 116. In doing this, the medical professional 118 may select a dosing regimen from the list, or may modify the recommended dosing regimen, in accordance with his/her judgment”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to incorporate a step of generating a treatment recommendation including a modification to a dosage of a prescribed drug, as taught by Larson, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kumar already discloses outputting recommendations which may be adjusted over time (e.g., a second, third, fourth, etc. recommendation) to a client device pertaining to a treatment for a medical condition. Incorporating a step of any particular recommendation (e.g., a third recommendation) being for a dosage modification for a drug as taught by Mould would perform their same functions within the system of Kumar, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).

	
	Regarding Claims 7 and 15, Kumar/Harrell/Mould teach the limitations of Claims 6 and 14, respectively. Harrell further teaches further comprising: generating a second voucher based on the third recommendation (Abstract, “the method helps patients to enroll into further savings on refills for their on-going medications through automatically scheduled coupons that are emailed (or mailed) to the patients”. Per Fig. 3/Para. [0083], a patient is “sent savings offers for maintenance medications to promote compliance”, which is shown in Fig. 3 at icon 24 as “sample vouchers” and “copay coupons”, which implies generation of multiple vouchers for multiple prescriptions, e.g., recommendations.)
	Examiner notes that generating a second voucher in response to the third recommendation amounts to mere duplication of parts. Harrell teaches generating vouchers for prescription medications. Per MPEP 2144.04, duplication of parts holds no patentable significance as a new and unexpected result is not produced.  In the instant claim, generating a second voucher for a different dosage of medication (e.g., a third recommendation per claims 6 and 14) does not produce a new and unexpected result; the individual using the voucher merely receives a prescription at a discounted price when a voucher is presented which would be the case any time a voucher/coupon for a prescription is presented.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Kumar/Harrell/Mould with these teachings of Harrell, so that after a dosage is modified for a treatment, the patient receives a second voucher, with the motivation of promoting affordable compliance with the patient’s prescribed therapies (Harrell, abstract).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et. al. (US Publication 20170091422A1) as applied to claim 1 above, and further in view of Bates et. al. (US Publication 20180330059A1).
Regarding Claim 8, Kumar discloses the limitations of Claim 1.  Kumar does not disclose, but Bates, which is directed to a method of providing treatment recommendations for a patient, does teach wherein the first recommendation includes at least one of a drug prescription, testing kit, and peripheral ([0041] “upon identifying a diagnosis, system 100 generates one or more recommendations/suggestions/options for a particular treatment. In embodiments, one or more treatment plans are generated that the doctor may discuss with the patient and decide on a suitable treatment” where [0091] teaches “Treatment plans may comprise one or more of prescription drugs, lab work, imaging, medical tests”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to incorporate a step of a first treatment recommendation as including a drug prescription, as taught by Larson, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kumar already discloses outputting recommendations to a client device pertaining to a treatment for a medical condition. Incorporating a step of a first recommendation being a prescription drug as taught by Larson would perform their same functions within the system of Kumar, making the results predictable to one of ordinary skill in the art (KSR A, MPEP 2143).


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a) Rejections
	The 112(a) rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to claims. 

101 Rejections
	Applicant’s remarks on pages 8-9 have been fully considered but are not persuasive.  Applicant asserts that the claims are drawn to a technical solution to a technical problem of dynamically generating treatment recommendations in real-time using real-time collected data.  Examiner notes that nothing in the claims actually requires “real-time” data collection and/or “real-time” recommendation generations.  Further, Applicant has not cited to evidence in specification as originally filed as to how the claimed invention provides a technical solution to a technical problem.  Background section of specification (paras. [0002]-[0003]) discloses problems such as patients having trouble complying with treatment plans/adhering to medications which may worsen a medical condition. However, this is a conventional problem and not a problem caused by technology. 
	Applicant further asserts (top of page 9) that even if the claims are directed to an abstract idea, they recite significantly more by monitoring the execution of treatment recommendations and dynamically adjusting treatment recommendations according to real-time data. As mentioned above, the claims as currently drafted do not require “real-time” data. As shown above in 101 section, both of these steps were identified as part of the abstract idea rather than additional elements, and therefore they do not amount to significantly more than the judicial exception. Applicant also asserts that the claims recite a practical application of “implementing treatment recommendations on the user’s client device”.  Examiner respectfully disagrees; merely outputting treatment recommendations to a display does not constitute a practical application. As shown above, this step was determined to be insignificant extra-solution activity. Regarding integration of a judicial exception into a practical application, please see MPEP 2106.04(d). 
	The 101 rejection is maintained and the 101 analysis above has been updated to reflect amended claim language. 
103 Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection have been necessitated by Applicant’s amendments. 

Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  
The following relevant prior art not cited is made of record: 
US Publication 20070168228A1, which teaches an integrated prescription management and compliance system
US Publication 20030036683A1, which teaches a medication compliance monitoring system
US Publication 20190019573A1, which teaches a patient care system for monitoring a patient’s adherence to a medication treatment program
US Publication US20170213006A1, which teaches a method of providing healthcare services related to AI-optimized prescribing and monitoring of behavioral health treatment remotely 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	

/Gregory Lultschik/Examiner, Art Unit 3626